The bill in this case was filled by the appellees as creditors of the firm of Loveman & Eger, for the purpose of setting aside a sale and conveyance of a stock of goods by Loveman & Eger to the appellants, Loveman, Jaros & Company, on the ground that such sale was had with the intent to hinder, delay and defraud the creditors of Loveman & Eger.
On the submission of the cause, on the pleadings and proof, the chancellor decreed that the sale was fraudulent, and therefore ordered the same set aside and annulled. From this decree the appeal is taken, and the rendition thereof is assigned as error. The decree is affirmed.
Opinion by
Haralson, J.